                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                         :            DOCKET NO. 18-cr-00240


VERSUS                                           :            JUDGE DONALD E. WALTER


FORREST CECIL COKER, II                          :            MAGISTRATE JUDGE KAY


                                             ORDER

       For the reasons assigned in the Report and Recommendation of the Magistrate Judge, [Doc.

#30], and in the transcript previously filed herein, [Doc. #29] and having thoroughly reviewed the

record, with the defendant having waived the period for filing objections [Doc. #25], and

concurring with the finding of the Magistrate Judge under applicable law:

       IT IS ORDERED that the GUILTY PLEA entered by defendant FORREST CECIL

COKER, II on December 17, 2018 before Magistrate Judge Kathleen Kay is ACCEPTED by the

court, pursuant to the provisions of F.R.Cr.P. 11.

       Shreveport, Louisiana this 3rd day of January, 2019.




                           ___________________________________
                                  DONALD E. WALTER
                            UNITED STATES DISTRICT JUDGE
